DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 11-30 are pending and have been examined.  The Information Disclosure Statements (IDS) filed on June 22, 2021 has been acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 11-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 11-30 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 11 is directed towards a method which is a statutory category of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by an electronic computing device of, using a mobile terminal; by the mobile terminal, use of the mobile terminal by; to the electronic computing device, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a computing device and a mobile terminal, which do not constitute 1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 12-23 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 24-30 suffer from substantially the same deficiencies as outlined with respect to claims 11-23 and are also rejected accordingly.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 17-20, 22-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High (US Publication 2017/0132663).
Regarding Claims 11 and 24, High teaches a method and system operating a display system of a motor vehicle, the display system including a display apparatus arranged on an outer side of the motor vehicle viewable by a user outside the motor vehicle, comprising:
	displaying an item of optical information on the display apparatus; High [0009: providing mobile content display comprises a display device on an exterior of a motored vehicle]; 
	determining content of the optical information by an electronic computing device of the display apparatus by virtue of communication with the display apparatus using a mobile terminal belonging to the user; High [0021: determine what content to display to the user based on the information in the user profile; 0026: the user device storing a user profile for mobile content];
	creating, by the mobile terminal, an interest profile of the user characterizing the user, based on use of the mobile terminal by the user; High [0021: a user may manually request to couple to the mobile billboard system using the mobile app; one or more user profiles may be stored on the memory. A user profile may store the user's account information, preference, demographic information, shopping history and the like t];
	and transmitting the interest profile to the electronic computing device, so that the determining of the optical information is based on the interest profile of the user prior to the displaying on the display apparatus. High [0030: user profile may be retrieved from the user device and/or a central server using a user device identifier. The display device select content that may be of interest to the user based on the user profile].
	Regarding Claims 12 and 25, High discloses, further comprising: 
	comparing the content of the optical information with the interest profile using the electronic computing device; High [0030: user's purchase history and/or preference indicates that she is particularly interested in non-fiction books, the system may select a non-fiction publication advertisement to display];
	and hiding the optical information on the display apparatus when the interest profile does not correspond to the optical content.  High [0033: If the user device leaves the proximate area 
	Regarding Claims 13 and 26, High discloses, wherein said displaying displays an item of neutral optical information independent of the interest profile when no correspondence is found by the comparing.  High [0012: system may detect that the user has left the proximate area of the truck and the displayed content may return to a default content such as generic advertising].
	Regarding Claims 14, 20 and 27, High discloses, 
	wherein said transmitting transmits a multiplicity of interest profiles of a multiplicity of users, within view of the display apparatus, from respective mobile terminals belonging to the users to the electronic computing device, High [0012: vehicle's onboard system may pick up signals or transmissions from users based on detecting a proximity of users based upon their global positing system (GPS) or Bluetooth strength]; 
	and wherein said displaying displays the optical information on the display apparatus based on the multiplicity of interest profiles.  High [0010: displayed content may be different on each side of the vehicle based on the expected audience on that side]
	Regarding to Claim 17, 22 and 29, High does not specifically disclose, further comprising making a determination when the optical information is matches at least one interest profile of at least one user in a predetermined environment relative to the motor vehicle, High [0026: user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle];
	and wherein said displaying is performed only when the determination is made.  High [0026: system only authenticates a user device if the user device is both in proximity of the display device and has registered for the mobile content program; 0027: when a mobile 
	Regarding Claims 18, 23 and 30, High discloses, further comprising receiving a position of the user detected by a position detection device in the mobile terminal, and wherein said making of the determination is based on the position of the user in deciding whether the user is in the predetermined environment.  High [0025: server provides the mobile billboard system with a list of user device(s) having a global positioning system (GPS) coordinate in proximity of the display device system; 0026: mobile billboard system may determine whether the user device is located in a position that faces the display device (e.g. behind the truck for a display on the back surface of the vehicle) based on the user device's GPS data prior to authenticating with the user device].
	Regarding Claim 19, High discloses, wherein the mobile terminal is one of a smartphone and a smartwatch.  High [0021: user device may be a smartphone].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over High (US Publication 2017/0132663) in view of Batten (US Publication 2018/0189518).
Claim 15, High does not specifically disclose, wherein a statistical algorithm of the electronic computing device determines the content of the optical information in said determining.  This is disclosed by Batten [0051: learning algorithms able to adjust a presentation to provide information in a form best suited for a user].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of High with the teachings from Batten with the motivation to provide an efficient way of determining content to present to targeted  users.  Since this is achieved through known method it would have been reasonable and predictable to combine.  .  In doing so those of ordinary skill in the art would have recognized this feature would be accomplished with no unforeseen, new, novel, or unpredictable results.  Rather, each feature operates as expected singularly or in combination.
B.	In regards to Claims 16, 21 and 28, High does not specifically disclose, wherein said determining of the optical information is further based on an occupant of the motor vehicle inside the motor vehicle.  This is disclosed by Batten [0011: advertisement may be related to a demographic to which the driver and/or owner of the vehicle belongs or to any other suitable characteristic of the driver and/or owner of the vehicle].  The motivation being the same as stated in claim 15.









Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).